                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 5:19-CR-00111-D-6




UNITED STATES OF AMERICA

     V.                                              ORDER

REFUGIO VEGA




           THIS CAUSE came on to be heard and was heard upon the Defendant's Proposed

Sealed Document, which is docket entry number 509. The Court is of the opinion that

this document and its corresponding exhibit should be filed under seal in the interest of

justice.

           IT IS, THEREFORE ORDERED that the requested documents to be sealed and

be filed under seal.

           This the!.!_ day of ~a   Mb.LA    2020.




                        THE ONORABLE.JAMES C. DEVER III
                        UNITED STATES DISTRICT COURT JUDGE




      Case 5:19-cr-00111-D Document 512 Filed 12/22/20 Page 1 of 1
